Clarkson, J.,
dissenting: In tbe judgment of Sinclair, J., in tbe court below is tbe following: “And it further appearing to tbe court, *111pursuant to tbe direction of tbe Supreme Court, tbe said Industrial Commission bas made tbe following finding of fact, to wit:
“ 'Tbe Supreme Court remanded tbis cause to tbe Industrial Commission asking: “Did Lawrence Gowens suffer injury by accident arising out of and in tbe course of bis employment as jailer?”
“ 'Tbe Full Commission, after reviewing tbe evidence and file in tbis case, now finds as a fact that tbe said Lawrence Gowens did suffer an injury by accident arising out of and in tbe course of bis employment as jailer on July 31, 1936, resulting in bis death.’
“And it appearing to tbe court, upon reviewing all of tbe evidence set out in tbe record, that tbe deceased, Lawrence Gowens, was duly and regularly employed as jailer in Alamance County, and tbat be was serving in tbat capacity at tbe time of bis fatal injury and death, and tbat for more tban 20 years it bad been tbe custom in Alamance County for tbe jailer to be deputized by tbe sheriff, and tbat pursuant to tbe said custom tbe said Lawrence Gowens as jailer was so deputized: And it further appearing to tbis court tbat there is sufficient evidence in tbe record in tbis cause to support tbe said finding of fact by tbe Industrial Commission, and being of tbe opinion tbat tbis constitutes tbe only question of law before tbis court on tbis appeal, it is therefore considered, ordered and adjudged tbat tbe several assignments of error of tbe defendants on appeal be and they are hereby overruled, and tbe said supplemental award, finding of fact and conclusion of law by tbe Industrial Commission are hereby approved and affirmed. It is further considered, ordered and adjudged tbat the defendants pay tbe compensation to tbe dependents of tbe said Lawrence Gowens, all in accord with as set out in tbe award and supplemental award heretofore entered in tbis cause by tbe said Industrial Commission, together with all costs of tbis action.”
N. C. Code, 1935 (Micbie), sec. 4544, is as follows: “Every sheriff, coroner, constable, officer or police, or other officer, entrusted with tbe care and preservation of tbe public peace, who shall know or have reasonable ground to believe tbat any felony bas been committed, or tbat any dangerous wound bas been given, and shall have reasonable ground to believe tbat any particular person is guilty, and shall apprehend tbat such person may escape if not immediately arrested, shall arrest him without warrant, and may summons all bystanders to aid him in such arrest.”
In S. v. Pugh, 101 N. C., 737 (740), is tbe following: “The jury ought not to weigh the conduct of tbe officer as against him in 'gold scales’; tbe presumption is be acted in good faith. Tbis is tbe rule applicable in such cases as tbe present one, as settled in S. v. Stalcup, 2 Ired., 50; S. v. McNinch, 90 N. C., 696.” (Tbe F. A. McNinch in *112tbe above ease was tbe father of Hon. E. A. McNineh, who was chairman of the Federal Power Commission and now chairman of the Federal Communications Commission.) S. v. Jenkins, 195 N. C., 747.
Lawrence Gowens was performing his duty in the jail as jailer. “Other officer” in the above act includes “jailer.” Immediately back of the jail “nearly in the back yard of the jail” a shot rang out, someone was shot (Robert Campbell had shot his wife). Mrs. Gowens, the jailer’s wife, testified: “I ran in the house and called him (her husband) and he went right on down.” In calling distance of the jail was Campbell and when Gowens attempted to arrest him, Campbell, who had shot his wife immediately before, killed Gowens. Lawrence Gowens was an employee of the county of Alamance. The premium had been paid to the Hartford Accident and Indemnity Co., and the company had compensation coverage for the county.
Deputies and jailers, since 30 March, 1939, by act of the General Assembly, have been clearly brought within the purview of the Workmen’s Compensation Act. See ch. 277, Public Laws 1939. In view of this liberal extension of coverage, the present decision seems unwarranted.
The Industrial Commission made an award to the widow and her five children and this was approved and affirmed by the court below. The main opinion reversing the Industrial Commission, I think too narrow and attenuated and sticking in the bark. Must the jailer sit with his hands folded when an emergency arises? In taking prisoners and bringing them back from the jail to the courtroom or courthouse to be tried, if an escape is attempted, shall the jailer do nothing? If a mob assembles outside the jail can the jailer not go out of the jail and attempt to disperse them? In the shadow of the jail there was an emergency call, a man had shot his wife. The jailer, on the call of his wife, ran out to arrest the offender and was killed. Surely she and her five children should not be barred on a technicality from an award. He acted as an officer in good faith. This emergency call should not be used against him and his conduct weighed in “gold scales.” A finespun argument should not prevail in a case like this. The Workmen’s Compensation Act' should be construed liberally in the interest of humanity. The Industrial Commission and court below should not be overruled.